UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

O.T. AFRICA LINE,
Plaintiff-Appellee,

v.

TOP EXPRESS, INCORPORATED,
Defendant-Appellant,

and                                                                 No. 96-2533

CRESTAR BANK,
Defendant,

v.

MICHELLE ASONYE; CHRIS ASONYE,
Third Party Defendants.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Deborah K. Chasanow, District Judge.
(CA-95-3007-DKC)

Submitted: September 9, 1997

Decided: September 25, 1997

Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

David E. Fox, Denise Ann Maniscalco, Washington, D.C., for Appel-
lant. J. Stephen Simms, W. Charles Bailey, Jr., GREBER & SIMMS,
Baltimore, Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Appellant Top Express, Inc., appeals from a district court order
reinstating a default judgment against it. Top Express asserts that the
district court erred by conditioning its decision to set aside the default
judgment on the posting of a bond. Top Express argues: (1) that the
default judgment was void as a matter of law because there was
improper service of process, and it should have therefore been auto-
matically set aside without any conditions; (2) that the court abused
its discretion by requiring the company's president and registered
agent, Godwin Anamanya, to personally post the bond; (3) that the
court erred by sua sponte piercing the corporate veil; (4) that the bond
acted as an improper prejudgment attachment; (5) that the posting of
a bond, coupled with the garnishment on Top Express's operating
account, constituted a "double attachment;" (6) that reinstating the
default judgment was erroneous since Top Express made a good faith
effort to post the bond; and (7) that the cumulative effect of the bond
and the attachment of its operating account was highly prejudicial to
a small business like Top Express. Finding no reversible error, we
affirm.

Top Express contracted with O.T. Africa Line to ship two vehicles
from Baltimore to Nigeria. There was a complication in the shipment,
which is not pertinent to this appeal, and Top Express failed to pay.
O.T. Africa Line filed a lawsuit and initiated steps to serve Top
Express. The process server made two attempts to serve Anamanya
at his residence of record and three attempts to serve him at Top
Express's office, but all attempts were unsuccessful. Finally, the pro-
cess server left the summons and complaint with the only employee
who was ever in the office, Lisa Pereira. Pereira submitted an affida-
vit stating that she gave the summons and complaint to Anamanya,
but Anamanya claimed that he never received them.

                     2
In any event, Top Express never responded to the complaint, and
the district entered a default judgment in Plaintiff's favor. Top
Express claimed that it did not find out about the suit until it received
a notice of garnishment on its operating account. Top Express imme-
diately took steps to set aside the default judgment and to quash the
garnishment. After an evidentiary hearing, the district court granted
Top Express's motion to set aside the default judgment on three con-
ditions: (1) that Top Express and Anamanya post a $20,000 bond to
cover the full amount of the claim; (2) that Anamanya personally par-
ticipate in a good faith settlement conference; and (3) that Top
Express accept service of process. Anamanya agreed to these condi-
tions. After four months, Top Express failed to post the required
bond, and O.T. Africa Line filed a motion to reinstate the default
judgment.1 Top Express was given five days to show that it had
applied for the bond, but it failed to respond, and the district court
reinstated the default judgment.

The district court did not make a specific finding on the issue of
whether service was proper in this case, and we decline to do so on
appeal. Even if service were improper and the default judgment were
void, Fed. R. Civ. P. 55(c) and 60(b) give the district court the option
of granting or denying relief to a party. The district court has broad
discretion in this area, and we find no abuse of that discretion here.
See Augusta Fiberglass Coatings, Inc. v. Fodor Contracting Corp.,
843 F.2d 808, 810 (4th Cir. 1988). In Augusta Fiberglass, the defen-
dant posted a bond in the full amount of the plaintiff's claim, and we
approved of that practice. Id. at 812. Accordingly, the district court
here did not exceed its authority by requiring Top Express to post a
similar bond.

Since Anamanya is not a party to this action in his individual
capacity, we find that Top Express lacks standing to assert that he was
prejudiced by the requirement that he personally post the bond. Nev-
ertheless, we find that the district court did not abuse its discretion in
_________________________________________________________________

1 The record shows that Top Express filed a bond application with the
district court approximately one month after the court's order requiring
the bond. However, no further action was taken on the application.

                     3
piercing the corporate veil and requiring that either Top Express or
Anamanya post the bond.2

Top Express cites no authority for its assertion that the posting of
a bond is equivalent to an attachment, and we find the two actions
legally distinct. We likewise reject Top Express's contention that the
district court's order constituted a type of double attachment. Had
Top Express posted the bond, the default judgment would have been
set aside, and the garnishment would have been removed.

Finally, we find that the district court properly reinstated the
default judgment and that Top Express failed to establish any preju-
dice. Contrary to Top Express's assertions of good faith, the record
shows that Top Express did not apply for a bond until over one month
after the district court entered its order. In addition, aside from its own
allegations, there was no evidence that Top Express was rejected for
a bond. Top Express also failed to show that it made more than one
application, despite being given approximately four months to do so.
Finally, the record before the district court refutes Top Express's
claim that it had insufficient assets to obtain the required bond due to
the garnishment of its operating account. The bond application shows
a bank account with over $46,000 in cash and total assets exceeding
total liabilities by over $250,000.3

We therefore affirm the order of the district court. Appellee's con-
sent motion to submit the case to the court on the briefs is granted.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the material before the court and
argument would not aid the decisional process.

AFFIRMED
_________________________________________________________________
2 The record shows that Anamanya and his wife were the sole stock-
holders in Top Express, and Pereira was the only other employee.
3 We note that the $15,000 in the operating account appears to be listed
under "other assets" on the application.




                     4